Name: Commission Regulation (EC) No 779/94 of 6 April 1994 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis
 Date Published: nan

 No L 91 /12 Official Journal of the European Communities 8 . 4. 94 COMMISSION REGULATION (EC) No 779/94 of 6 April 1994 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Whereas it is appropriate to amend the Annex to Regula ­ tion (EEC) No 53/91 to take account of the combined nomenclature as established in Commission Regulation (EEC) No 2551 /93 (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statis ­ tical Nomenclature Section of the Customs Code Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and the Common Customs Tariff ('), as last amended by Commission Regulation (EC) No 535/94 (*), and in parti ­ cular Article 9 (1 ) thereof, Whereas Council Regulation (EC) No 532/94 (3) extends certain measures resulting from an agreement between the European Economic Community and the United States of America for the conclusion of negotiations pursuant to Article XXIV (6) of the General Agreement on Tariffs and Trade (GA'l'l) (4) ; Whereas on the basis of the said Agreement certain auto ­ nomous rates of duty were reduced by Commission Regu ­ lation (EEC) No 53/91 (*) until 31 December 1991 ; Whereas the same autonomous tariff reductions were extended for 1992 and 1993 by virtue of Commission Regulations (EEC) No 3920/91 (*) and (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The combined nomenclature annexed to Regulation (EEC) No 2658/87 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. 1001/93 0 ; Whereas these rates of duty should continue to apply during 1994 ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9. 1987, p. I. 0 OJ No L 68, 11 . 3. 1994, p. 15. O OJ No L 68, 11 . 3. 1994, p. 1 . 0 OJ No L 98, 10. 4. 1987, p. 1 . 0 OJ No L 7, 10. 1 . 1991 , p. 14. 0 OJ No L 372, 31 . 12. 1991 , p. 36. 0 OJ No L 104, 29. 4. 1993, p. 28. O OJ No L 241 , 27. 9 . 1993, p. 1 . 8 . 4. 94 Official Journal of the European Communities No L 91 / 13 ANNEX Rate of duty CN code Description Supplementaryunit Autonomous (%) or levy (AGR) Conventional (%) 3 4 5 20 (') 16  1 2 0712 Dried vegetables, whole cut, sliced, broken or in powder, but not further prepared : 0712 10 00 (unchanged) 0712 20 00  Onions 0712 30 00 to (unchanged) 0712 90 90 (') Duty rate reduced to 10 % within the limits of an annual tariff quota of 12 000 tonnes to be granted by the competent Community authorities . This measure is applicable until 31 December 1994. 0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangos ­ teens, fresh or dried : 0804 10 00 to (unchanged) 0804 30 00 0804 40  Avocados : 0804 40 10   From 1 December to 31 May 0804 40 90 (unchanged) 0804 50 00 (unchanged) 12 (') 8 (') Duty rate reduced to 4 % until 31 December 1994. 1 209 Seeds, fruit and spores, of a kind used for sowing : 1 209 1 1 00 (unchanged) 1209 19 00 (unchanged)  Seeds of forage plants, other than beet seed : 1209 21 00   Lucerne (alfalfa) seed : 1 209 22   Clover (Trifolium spp.^ seed 1209 22 10    Red clover (Trifolium pratense L.J 1209 22 80 Other 1 209 23   Fescue seed : 1209 23 11    Meadow fescue (Festuca pratensis Huds.J seed 1209 23 15    Red fescue (Festuca rubra L.J seed 1209 23 80 Other 1209 24 00   Kentucky blue grass (Poa pratensis L.J seed 1209 25   Rye grass (Lolium multiflorum Lam., Lolium perenne L.J seed : 1209 25 10    Italian ryegrass (including westerworlds) (Lolium multi ­ florum LamJ 1209 25 90    Perennial ryegrass (Lolium perenne L.J 1 209 26 00   Timothy grass seed 1209 29 Other : 1209 29 10    Vetch seed ; seeds of the genus Poa (Poa palustris L., Poa trivialis L.) ; cocksfoot grayss (Dactylis glomerata L.) ; bent grass (Agrostis) 1209 29 50    Lupine seed 1209 29 80 Other 10 0 5 10 (') 4 10 (') 4 10 (') 4 10 (') 4 10 H 5 10 0 4 10 (') 4 10 (') 4 10 (') 4 10 (') 4 10 0 5 10 0 5 No L 91 /14 Official Journal of the European Communities 8 . 4. 94 1 2 1209 30 00  Seeds of herbaceous plants cultivated principally for their flowers 1209 91 Vegetable seeds : 1209 91 10 Kohlrabi seeds (Brassica oleracea L. var. caulorapa and gongylodes L.) 1209 91 90 Other 1 209 99 (unchanged) 1209 99 10 (unchanged) Other : 1209 99 91  Seeds of plants cultivated principally for their flowers, other than those of subheading No 1209 30 1209 99 99 Other 3 4 5 10 (3) 6  10 (3) 6  10 0 7  10 (3) 6  10 (4) 7  (') Duty rate reduced to 2 % until 31 December 1994. (2) Duty rate reduced to 2,5 % until 31 December 1994. (3) Duty rate reduced to 3 % until 31 December 1994. (4) Duty rate reduced to 4 % until 31 December 1994. 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other swee ­ tening matter or spirit, not elsewhere specified or included :  Nuts, ground-nuts and other seeds, whether or not mixed together : 2008 11   Ground-nuts : 2008 11 10 (unchanged) 2008 11 91 (unchanged) 2008 11 99     Not exceeding 1 kg 2008 19   Other, including mixtures : 2008 19 10    (unchanged) 2008 19 90    In immediate packings of a net content not exceeding 1 kg 2008 20 to 2008 99 99 (unchanged) 22 (') 16 (2) 22 (') 16 (') Duty rate reduced to 12% for roasted nuts until 31 December 1994. (2) Duty rate of 14 % for roasted ground-nuts. 2009 Fruit juices (including grape must) and vegetable juices, unfer ­ mented and not containing added spirit, whether or not contain ­ ing added sugar or other sweetening matter : 2009 11 to (unchanged) 2009 19 99 2009 20  Grapefruit juice : 2009 20 11 to (unchanged) 2009 20 91 2009 20 99 Other 2009 30 to (unchanged) 2009 60 90 21 (') 15 + AD S/Z 8 . 4. 94 Official Journal of the European Communities No L 91 /15 l 2 2009 70  Apple juice :   Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 70 1 1    Of a value not exceeding ECU 22 per 100 kg net weight 2009 70 19 Other Of a density not exceeding 1,33 g/cm3 at 20 °C 2009 70 30    Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar    Other : 2009 70 91     With an added sugar content exceeding 30 % by weight 2009 70 93     With an added sugar content not exceeding 30 % by weight 2009 70 99     Not containing added sugar 2009 80 to (unchanged) 2009 80 93      Not containing added sugar : 2009 80 95 ______ Juice of fruit of the species Vaccinium macro ­ carpon 2009 80 96 to (unchanged) 2009 90 99 3 4 5 42 + AGR (2)   42 0 - - 25 (3) 24 + AD S/Z  25 + AGR (3) 24 + AD S/Z  25 0 24 + AD/SZ  25 0 25  24 0 22  (') Duty rate reduced to 12% until 31 December 1994. (*) Duty rate reduced to 30 % until 31 December 1994. (3) Duty rate reduced to 18 % until 31 December 1994. (  *) Duty rate reduced to 14 % until 31 December 1994. 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 10 00 to (unchanged) 2208 20 88 2208 30  Whiskies :   Bourbon whiskey, in containers holdings : 2208 30 1 1    two litres or less (') 2208 30 19 More than two litres (') 2208 30 31 to (unchanged) 2208 90 99 ECU 1,2/% ECU 0,4/% 1 ale. 100 % vol/hl vol hi f ECU 1 0/hl (2) ECU + 3/hl ECU 1,2/% ECU 0,4/% 1 ale. 100 % vol/hl (3) vol/hl ') Entry under this subheading is subject to conditions laid down in the relevant Community Provisions. ) Duty rate reduced to ECU 0,20 per hi per % vol of alcohol + ECU 1,50 per hi until 31 December 1994. !) Duty rate reduced to ECU 0,20 per hi per % vol of alcohol until 31 December 1994. £402 Cigars, cheroots, cigarillos and cigarettes of tobacco or of tobacco substitutes : 1402 10 00  Cigars, cheroots and cigarillos, containing tobacco 1402 20 00 (unchanged) 1402 90 00 (unchanged) 80 (') 52 1 000 p/st (') Duty rate reduced to 43 % until 31 December 1994. No L 91 /16 Official Journal of the European Communities 8 . 4. 94 3 4 5 150 9 - 23 (  ) 8,6  15 0 6,9 - 1 2 2801 Fluorine, chlorine, bromine and iodin : 2801 10 00 to (unchanged) 2801 30 10 2801 30 90 Bromine (') Duty rate reduced to 4,5 % until 31 December 1994. 2903 Halogenated derivates of hydrocarbons : 2903 11 00 to (unchanged) 2903 30 10 2903 30 31    Dibromoethane and vinyl bromide 2903 30 33 to (unchanged) 2903 69 00 (') Duty rate reduced to 3 % until 31 December 1994. 2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols : 2908 10 (unchanged) 2908 10 10   Brominated derivatives 2908 10 90 to (unchanged) 2908 90 00 (') Duty rate reduced to 3 % until 31 December 1994. 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined) and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 11 00 to (unchanged) 2909 20 00 2909 30  Aromatic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 30 10 (unchanged) 2909 30 30   Brominated derivatives 2909 30 90 to (unchanged) 2909 60 00 16 (') 7,1 ') Duty rate reduced to 3 % until 31 December 1994. 2917 Polycarboxylic acids, their anydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : 2917 11 00 to (unchanged) 2917 20 00  Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxy-acids and their derivatives : 2917 31 00 to (unchanged) 2917 39 2917 39 10 ___ Brominated derivatives 2917 39 90 (unchanged) 18 (') 13 (') Duty rate reduced to 8 % until 31 December 1994. 8 . 4. 94 Official Journal of the European Communities No L 91 /17 1 2 2925 Carboxymide-function compounds (including saccharin and its salts) and imine-function compounds : 2925 1 1 00 (unchanged) 2925 19 (unchanged) 2925 19 10 3,3 ', 4,4', 5,5 ', 6,6'-Octabromo-N,N'- ethylenediphtalimide 2925 19 90 to (unchanged) 2925 20 00 3 4 5 17 (') 7 - ') Duty rate reduced to 3 % until 31 December 1994. 3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils :  Anti-knock preparations : 3811 11 (unchanged) 38111110 ___ Based on tetraethyl-lead 3811 11 90 (unchanged) 3811 19 00 Other 3811 21 00 to (unchanged) 3811 90 00 19 (') 7,2 17 (') 5,8 (') Total suspension until 31 December 1994. 3818 00 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms ; chemical compounds doped for use in electronics : 3818 00 10  Doped silicon 3818 00 90 (unchanged) 9 (') 7,6 Duty rate reduced to 5% until 31 December 1994. 3907 Polyacetals, other polyethers and epoxide resins, in primary forms ; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms : 3907 10 00  Polyacetals 3907 20 (unchanged) 3907 20 1 1 (unchanged)    Other : 3907 20 21     With a hydroxyl number not exceeding 100 3907 20 29 Other 3907 20 90 Other 3907 30 00 to (unchanged) 3907 99 90 20 0 7,6 20 0 7,6 20 0 7,6 20 0 7,6 ) Duty rate reduced to 6,5% until 31 December 1994. 3911 Petroleum resins, coumarone-indene resins, polyterpenes, poly ­ sulphides, polysulphones and other products specified in note 3 to this chapter, not elsewhere specified or included, in primary forms : 3911 10 00 (unchanged) 3911 90 (unchanged) 3911 90 10   Condensation or rearrangement polymerization products whether or not chemically modified 3911 90 90 (unchanged) 20 0 7,6 (') Duty rate reduced to 6,5 % until 31 December 1994. No L 91 / 18 Official Journal of the European Communities 8 . 4. 94 3 4 5 14 (') 6,6  1 2 3915 Waste, parings and scrap, of plastics : 3915 10 00 to (unchanged) 3915 90 19 39159091 Of epoxide resins 39 1 5 90 93 (unchanged) 39 1 5 90 99 (unchanged) (') Duty rate reduced to 6,5 % until 31 December 1994 . 3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks, and profile shapes, whether or not surface ­ worked but not otherwise worked, of plastics : 3916 10 00 to (unchanged) 3916 90 13 3916 90 15 Of epoxide resins 3916 90 19 to (unchanged) 3916 90 90 20 (') 8 ) Duty rate reduced to 6,5 % until 31 December 1994. 3917 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics : 391710 to (unchanged) 3917 10 90  Tubes, pipes and hoses, rigid : 3917 21 to (unchanged) 3917 29 391729 11 _____ Of epoxide resins 3917 29 13 to (unchanged) 3917 31 90 3917 32   Other, not reinforced or otherwise combined with other materials, without fittings : 391732 11 Of epoxide resins 3917 32 1 9 to (unchanged) 3917 33 90 3917 39 Other : 3917 39 11      Of epoxide resins 3917 39 13 to (unchanged) 3917 40 90 20 (') 8 20 (') 8 20 (') 8 (') Duty rate reduced to 6,5 % until 31 December 1994. 3919 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls : 3919 10  In rolls of a width not exceeding 20 cm : 3919 10 11 to (unchanged) 3919 10 31 3919 10 35     Of epoxide resins 3919 10 39 to (unchanged) 3919 10 90 20 (') 8 8 . 4. 94 Official journal of the European Communities No L 91 /19 3 4 5 20 (') 8  20 (') 8  21 0 12,5 - 20 (') 8  15 (') 10 0 m3 15 0) 10 0 m3 1 2 3919 90 - Other : 3919 90 10 to (unchanged) 3919 90 31 3919 90 35 Of epoxide resins 3919 90 39 to (unchanged) 3919 90 90 (') Duty rate reduced to 6,5 % until 31 December 1994. 3920 Other plates, sheets, films, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials : 3920 10 to (unchanged) 3920 99 3920 99 1 1     Of epoxide resins 3920 99 19 to (unchanged) 3920 99 90 (') Duty rate reduced to 6,5 % until 31 December 1994. 3921 Other plates, sheets, film, foil and strip of plastics :  Cellular : 3921 11 00 to (unchanged) 3921 19 3921 19 10    Of epoxide resins 3921 19 90 (unchanged) 3921 90  Other : 3921 90 1 1 (unchanged) 3921 90 19 (unchanged) 3921 90 20  Of epoxide resins 3921 90 30 to (unchanged) 3921 90 90 (') Duty rate reduced to 6,5 % until 31 December 1994. 4412 Plywood, veneered panels and similar laminated wood :  Plywood consisting solely of sheets of wood, each ply not exceeding 6 mm thickness : 44121110 to (unchanged) 4412 12 00 4412 19 00 Other 4412 21 00 to (unchanged) 4412 29 90  Other : 4412 91 00 to (unchanged) 4412 99 10 4412 99 90 Other (') Exemption from the payment of duty within the limits of an additional annual tariff quota of 50 000 m} of plywood of coniferous species, without the addition of other substances :  of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or  sanded, of a thickness greater than 18,5 mm. This measure is applicable until 31 December 1994. (2) (unchanged) No L 91 /20 Official Journal of the European Communities 8 . 4. 94 3 4 5 15 (') 10  15 (') 10  15 0 10  15 0 10  15 0 10  15 0 10  15 0 1 °  15 0 10  19 0 6,9 - 1 2 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm :  Rectangular (including square) : 7606 11   Of aluminium, not alloyed : 7606 11 10 Painted, varnished or coated with plastics Other, of a thickness of : 7606 11 91 Less than 3 mm 7606 1 1 93     Not less than 3 mm but less than 6 mm 7606 1 1 99     Not less than 6 mm 7606 12 (unchanged) 7606 12 10 (unchanged)    Other : 7606 12 50     Painted, varnished or coated with plastics     Other, of a thickness of : 7606 12 91  Less than 3 mm 7606 12 93 less than 3 mm but less than 6 mm 7606 12 99 _____ Not less than 6 mm 7606 91 00 (unchanged) 7606 92 00 (unchanged) (') Duty rate reduced to 7,5 % until 31 December 1994. 8708 Parts and accessories of the motor vehicles of heading Nos 8701 to 8705 : 8708 10 to (unchanged) 8708 70 10 8708 70 50    Wheels of aluminium ; parts and accessories of wheels of aluminium 8708 70 91 to (unchanged) 8708 99 98 (') Duty rate reduced to 6 % until 31 December 1994.